R. M. Maher, J.
(dissenting). On rehearing, I find no reason to reverse this panel’s original decision. No waiver was placed on the record in this case. The prosecutor attempts to demonstrate that defendant waived his double jeopardy rights by submitting affidavits from defendant’s former attorney and from the trial judge. Neither is the result of contemporaneous writings or notations by the party.
The people also submit and the majority cites a lengthy excerpt from the transcript of defendant’s second trial, that for breaking and entering an occupied dwelling with intent to commit a larceny therein and for felonious assault. I need only repeat that the excerpt is from defendant’s second trial to demonstrate its improper use here. The waiver must be on the record at the time it is most germane to the proceedings. That time was at defendant’s first trial, when the trials for the various counts were severed. At that time, there should have been an affirmative showing on the *611record that defendant consented. People v Alvin Johnson, 396 Mich 424; 240 NW2d 729 (1976).
It is totally improper for the majority to say "the record * * * supports the prosecution’s claim”. It does not. The proper record to which we must look is the record of the first proceeding. As the trial court admits, no waiver was on that record. The majority’s attempt to manufacture a record from after-the-fact affidavits and from the transcript of a second trial must be condemned as a subversion of defendant’s right not to be placed twice in jeopardy. It is not too much to ask that the waiver be placed on the record at the appropriate time. This is what the law requires. People v Alvin Johnson, supra. The majority completely skirts this requirement and fashions a new and dangerous rule, heedless of defendant’s rights. I cannot be so careless of his constitutional rights.
Moreover, I find the affidavits, assuming they could even be used, inadequate to support a finding that defendant himself waived his double jeopardy rights. The affidavits allege an in-chambers waiver and do not state that defendant was present. Nowhere does either affidavit disclose that defendant retained primary control over the course to be followed. See United States v Dinitz, 424 US 600; 96 S Ct 1075; 47 L Ed 2d 267 (1976). There is no showing that defendant did anything positive to indicate he was exercising that control. People v Alvin Johnson, supra. There is no disclosure of a personal manifestation by defendant that he consented to a waiver of the protection against double jeopardy. People v Hoffman, 81 Mich App 288; 265 NW2d 94 (1978) (Maher, J., concurring). Not only are the affidavits an invalid basis on which to base a finding that the waiver was on the record, they are insufficient to support a finding of waiver at all.
I would reverse defendant’s convictions.